1    BURSOR & FISHER, P.A.                         COVINGTON & BURLING LLP
2    L. Timothy Fisher (SBN 191626)                Emily Johnson Henn (SBN 269482)
     Joel D. Smith (SBN 244902)                    ehenn@cov.com
3    1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596                        3000 El Camino Real
4    Telephone: (925) 300-4455                     5 Palo Alto Square, 10th Floor
     Facsimile: (925) 407-2700                     Palo Alto, CA 94306-2112
5    E-mail: ltfisher@bursor.com                   Telephone: + 1 (650) 632-4700
6           jsmith@bursor.com                      Facsimile: + 1 (650) 632-4800
7    Attorneys for Plaintiff                       COVINGTON & BURLING LLP
8                                                  Simon J. Frankel (SBN 171552)
                                                   sfrankel@cov.com
9
                                                   Matthew Q. Verdin (SBN 306713)
10                                                 mverdin@cov.com
                                                   Jenna L. Zhang (SBN 336105)
11
                                                   jzhang@cov.com
12                                                 Salesforce Tower
                                                   415 Mission Street, Suite 5400
13
                                                   San Francisco, CA 94105-2533
14                                                 Telephone: + 1 (415) 591-6000
                                                   Facsimile: + 1 (415) 591-6091
15
16                                                 Attorneys for Defendants
                                                   Nike, Inc. and FullStory, Inc.
17
18                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
19
         BURHAAN SALEH, individually and
20       on behalf of all others similarly         Case No. 2:20-cv-09581-FLA-RAO
         situated,
21
                                      Plaintiff,   STIPULATED PROTECTIVE
22                                                 ORDER1
              v.
23
         NIKE, INC. and FULLSTORY, INC.,
24
25                               Defendants.

26
27
     1
      This Stipulated Protective Order is substantially based on the model protective
     order provided under Magistrate Judge Rozella A. Oliver’s Procedures with
28   provisions for protection of highly confidential material based on the Northern
     District of California’s model protective order for litigation involving patents,
     STIPULATED PROTECTIVE ORDER                                                         1
     CASE NO. 2:20-CV-09581-FLA-RAO
1
     1.    A. PURPOSES AND LIMITATIONS
2
           Discovery in this action is likely to involve production of confidential,
3
     proprietary or private information for which special protection from public
4
     disclosure and from use for any purpose other than prosecuting this litigation may
5
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
6
     enter the following Stipulated Protective Order. The parties acknowledge that this
7
     Order does not confer blanket protections on all disclosures or responses to
8
     discovery and that the protection it affords from public disclosure and use extends
9
     only to the limited information or items that are entitled to confidential treatment
10
     under the applicable legal principles.
11
12
           B. GOOD CAUSE STATEMENT
13
           This action is likely to involve trade secrets, customer lists and other valuable
14
     research, development, commercial, financial, technical and/or proprietary
15
     information for which special protection from public disclosure and from use for
16
     any purpose other than prosecution of this action is warranted. Such confidential
17
     and proprietary materials and information may consist of, among other things,
18
     Defendant’s Nike’s confidential customer records, Defendant FullStory’s propriety
19
     and confidential source code and business practices, confidential business or
20
     financial information for both Defendants, other confidential commercial
21
     information (including information implicating privacy rights of putative Class
22
     members and third parties), information otherwise generally unavailable to the
23
     public, or which may be privileged or otherwise protected from disclosure under
24
     state or federal statutes, court rules, case decisions, or common law. Accordingly, to
25
     expedite the flow of information, to facilitate the prompt resolution of disputes over
26
27
28   highly sensitive confidential information, and/or trade secrets.
     STIPULATED PROTECTIVE ORDER                                                            2
     CASE NO. 2:20-CV-09581-FLA-RAO
1    confidentiality of discovery materials, to adequately protect information the parties
2    are entitled to keep confidential, to ensure that the parties are permitted reasonable
3    necessary uses of such material in preparation for and in the conduct of trial, to
4    address their handling at the end of the litigation, and serve the ends of justice, a
5    protective order for such information is justified in this matter. It is the intent of the
6    parties that information will not be designated as confidential for tactical reasons
7    and that nothing be so designated without a good faith belief that it has been
8    maintained in a confidential, non-public manner, and there is good cause why it
9    should not be part of the public record of this case.
10
11         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
12         The parties further acknowledge, as set forth in Section 13.3, below, that this
13   Stipulated Protective Order does not entitle them to file confidential information
14   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
15   and the standards that will be applied when a party seeks permission from the Court
16   to file material under seal.
17         There is a strong presumption that the public has a right of access to judicial
18   proceedings and records in civil cases. In connection with non-dispositive motions,
19   good cause must be shown to support a filing under seal. See Kamakana v. City and
20   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
21   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics,
22   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
23   require good cause showing), and a specific showing of good cause or compelling
24   reasons with proper evidentiary support and legal justification, must be made with
25   respect to Protected Material that a party seeks to file under seal. The parties’ mere
26   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
27   without the submission of competent evidence by declaration, establishing that the
28
     STIPULATED PROTECTIVE ORDER                                                              3
     CASE NO. 2:20-CV-09581-FLA-RAO
1    material sought to be filed under seal qualifies as confidential, privileged, or
2    otherwise protectable—constitute good cause.
3          Further, if a party requests sealing related to a dispositive motion or trial, then
4    compelling reasons, not only good cause, for the sealing must be shown, and the
5    relief sought shall be narrowly tailored to serve the specific interest to be protected.
6    See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
7    each item or type of information, document, or thing sought to be filed or introduced
8    under seal in connection with a dispositive motion or trial, the party seeking
9    protection must articulate compelling reasons, supported by specific facts and legal
10   justification, for the requested sealing order. Again, competent evidence supporting
11   the application to file documents under seal must be provided by declaration.
12         Any document that is not confidential, privileged, or otherwise protectable in
13   its entirety will not be filed under seal if the confidential portions can be redacted.
14   If documents can be redacted, then a redacted version for public viewing, omitting
15   only the confidential, privileged, or otherwise protectable portions of the document
16   shall be filed. Any application that seeks to file documents under seal in their
17   entirety should include an explanation of why redaction is not feasible.
18
19   2.    DEFINITIONS
20         2.1    Action: Saleh v. Nike, Inc. and FullStory, Inc., Case No. 2:20-cv-
21   09581-FLA-RAO.
22         2.2    Challenging Party: a Party or Non-Party that challenges the
23   designation of information or items under this Order.
24         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
25   how it is generated, stored or maintained) or tangible things that qualify for
26   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
27   the Good Cause Statement.
28         2.4    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
     STIPULATED PROTECTIVE ORDER                                                               4
     CASE NO. 2:20-CV-09581-FLA-RAO
1    Information or Items: extremely sensitive “Confidential Information or Items,” the
2    disclosure of which to another Party or Non-Party would create a substantial risk of
3    serious harm that could not be avoided by less restrictive means. Information
4    qualifying for “Highly Confidential – Attorneys’ Eyes Only” includes but is not
5    limited to: (a) marketing, financial, sales, web traffic, research and development, or
6    technical, data or information; (b) commercially sensitive competitive information;
7    (c) information or data relating to future products or product features not yet
8    commercially released and/or strategic plans; and (d) commercial agreements, the
9    disclosure of which is likely to cause harm to the competitive position of the
10   producing party.
11          2.5    “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
12   Items: extremely sensitive “Confidential Information or Items” representing
13   computer code and associated comments and revision histories, formulas,
14   engineering specifications, or schematics that define or otherwise describe in detail
15   the algorithms or structure of software or hardware designs, the disclosure of which
16   to another Party or Non-Party would create a substantial risk of serious harm that
17   could not be avoided by less restrictive means.
18          2.6    Counsel: Outside Counsel of Record and House Counsel (as well as
19   their support staff).
20          2.7    Designating Party: a Party or Non-Party that designates information or
21   items that it produces in disclosures or in responses to discovery as
22   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
23   ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.”
24          2.8    Disclosure or Discovery Material: all items or information, regardless
25   of the medium or manner in which it is generated, stored, or maintained (including,
26   among other things, testimony, transcripts, and tangible things) that are produced or
27   generated in disclosures or responses to discovery in this matter.
28          2.9    Expert: a person with specialized knowledge or experience in a matter
     STIPULATED PROTECTIVE ORDER                                                          5
     CASE NO. 2:20-CV-09581-FLA-RAO
1    pertinent to the litigation who has been retained by a Party or its counsel to serve as
2    an expert witness or as a consultant in this Action.
3          2.10 House Counsel: attorneys who are employees of Defendants to this
4    Action. House Counsel does not include Outside Counsel of Record or any other
5    outside counsel.
6          2.11 Non-Party: any natural person, partnership, corporation, association or
7    other legal entity not named as a Party to this action.
8          2.12 Outside Counsel of Record: attorneys who are not employees of a
9    party to this Action but are retained to represent or advise a party to this Action and
10   have appeared in this Action on behalf of that party or are affiliated with a law firm
11   that has appeared on behalf of that party, and includes support staff.
12         2.13 Party: any party to this Action, including all of its officers, directors,
13   employees, consultants, retained experts, and Outside Counsel of Record (and their
14   support staffs).
15         2.14 Producing Party: a Party or Non-Party that produces Disclosure or
16   Discovery Material in this Action.
17         2.15 Professional Vendors: persons or entities that provide litigation
18   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
19   demonstrations, and organizing, storing, or retrieving data in any form or medium)
20   and their employees and subcontractors.
21         2.16 Protected Material: any Disclosure or Discovery Material that is
22   designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’
23   EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.”
24         2.17 Receiving Party: a Party that receives Disclosure or Discovery
25   Material from a Producing Party.
26
27
28
     STIPULATED PROTECTIVE ORDER                                                             6
     CASE NO. 2:20-CV-09581-FLA-RAO
1    3.    SCOPE
2          The protections conferred by this Stipulation and Order cover not only
3    Protected Material (as defined above), but also (1) any information copied or
4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
5    compilations of Protected Material; and (3) any testimony, conversations, or
6    presentations by Parties or their Counsel that might reveal Protected Material.
7          Any use of Protected Material at trial shall be governed by the orders of the
8    trial judge. This Order does not govern the use of Protected Material at trial.
9
10   4.    DURATION
11         Even after final disposition of this litigation, the confidentiality obligations
12   imposed by this Order shall remain in effect until a Designating Party agrees
13   otherwise in writing or a court order otherwise directs. Final disposition shall be
14   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
15   or without prejudice; and (2) final judgment herein after the completion and
16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
17   including the time limits for filing any motions or applications for extension of time
18   pursuant to applicable law.
19
20   5.    DESIGNATING PROTECTED MATERIAL
21         5.1    Exercise of Restraint and Care in Designating Material for Protection.
22   Each Party or Non-Party that designates information or items for protection under
23   this Order must take care to limit any such designation to specific material that
24   qualifies under the appropriate standards. To the extent it is practical to do so, the
25   Designating Party must designate for protection only those parts of material,
26   documents, items or oral or written communications that qualify so that other
27   portions of the material, documents, items or communications for which protection
28   is not warranted are not swept unjustifiably within the ambit of this Order.
     STIPULATED PROTECTIVE ORDER                                                              7
     CASE NO. 2:20-CV-09581-FLA-RAO
1          Mass, indiscriminate or routinized designations are prohibited. Designations
2    that are shown to be clearly unjustified or that have been made for an improper
3    purpose (e.g., to unnecessarily encumber the case development process or to impose
4    unnecessary expenses and burdens on other parties) may expose the Designating
5    Party to sanctions.
6          If it comes to a Designating Party’s attention that information or items that it
7    designated for protection do not qualify for protection, that Designating Party must
8    promptly notify all other Parties that it is withdrawing the inapplicable designation.
9          5.2      Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or
13   produced.
14         Designation in conformity with this Order requires:
15               (a) for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
17   proceedings), that the Producing Party affix at a minimum, the legend
18   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
19   ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE”, to each page that
20   contains protected material. If only a portion of the material on a page qualifies for
21   protection, the Producing Party also must clearly identify the protected portion(s)
22   (e.g., by making appropriate markings in the margins).
23         A Party or Non-Party that makes original documents available for inspection
24   need not designate them for protection until after the inspecting Party has indicated
25   which documents it would like copied and produced. During the inspection and
26   before the designation, all of the material made available for inspection shall be
27   deemed “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’
28   EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” After the
     STIPULATED PROTECTIVE ORDER                                                           8
     CASE NO. 2:20-CV-09581-FLA-RAO
1    inspecting Party has identified the documents it wants copied and produced, the
2    Producing Party must determine which documents, or portions thereof, qualify for
3    protection under this Order. Then, before producing the specified documents, the
4    Producing Party must affix the appropriate legend (“CONFIDENTIAL,” “HIGHLY
5    CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY
6    CONFIDENTIAL – SOURCE CODE”) to each page that contains Protected
7    Material. If only a portion of the material on a page qualifies for protection, the
8    Producing Party also must clearly identify the protected portion(s) (e.g., by making
9    appropriate markings in the margins).
10             (b) for testimony given in depositions that the Designating Party identifies
11   the Disclosure or Discovery Material on the record, before the close of the
12   deposition, hearing, or other proceeding, all protected testimony. When it is
13   impractical to identify separately each portion of testimony that is entitled to
14   protection and it appears that substantial portions of the testimony may qualify for
15   protection, the Designating Party may invoke on the record (before the deposition,
16   hearing, or other proceeding is concluded) a right to have up to 21 days to identify
17   the specific portions of the testimony as to which protection is sought and to specify
18   the level of protection being asserted. Only those portions of the testimony that are
19   appropriately designated for protection within 21 days shall be covered by the
20   provisions of this Stipulated Protective Order. Alternatively, a Designating Party
21   may specify, at the deposition, hearing, or other proceeding or up to 21 days
22   afterwards if that period is properly invoked, that the entire transcript shall be
23   treated as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
24   EYES ONLY.”
25         Parties shall give the other parties notice if they reasonably expect a
26   deposition, hearing, or other proceeding to include Protected Material so that the
27   other parties can ensure that only authorized individuals who have signed the
28   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
     STIPULATED PROTECTIVE ORDER                                                            9
     CASE NO. 2:20-CV-09581-FLA-RAO
1    proceedings. The use of a document as an exhibit at a deposition shall not in any
2    way affect its designation as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL
3    – ATTORNEYS’ EYES ONLY.”
4          Transcripts containing Protected Material shall have an obvious legend on the
5    title page that the transcript contains Protected Material, and the title page shall be
6    followed by a list of all pages (including line numbers as appropriate) that have been
7    designated as Protected Material and the level of protection being asserted by the
8    Designating Party. The Designating Party shall inform the court reporter of these
9    requirements. Any transcript that is prepared before the expiration of a 21-day
10   period for designation shall be treated during that period as if it had been designated
11   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
12   otherwise agreed. After the expiration of that period, the transcript shall be treated
13   only as actually designated.
14               (c) for information produced in some form other than documentary and
15   for any other tangible items, that the Producing Party affix in a prominent place on
16   the exterior of the container or containers in which the information is stored the
17   legend “CONFIDENTIAL,” HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
18   ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” If only a portion or
19   portions of the information warrants protection, the Producing Party, to the extent
20   practicable, shall identify the protected portion(s).
21         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
22   failure to designate qualified information or items does not, standing alone, waive
23   the Designating Party’s right to secure protection under this Order for such material.
24   Upon timely correction of a designation, the Receiving Party must make reasonable
25   efforts to assure that the material is treated in accordance with the provisions of this
26   Order.
27
28
     STIPULATED PROTECTIVE ORDER                                                           10
     CASE NO. 2:20-CV-09581-FLA-RAO
1    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
2          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
3    designation of confidentiality at any time that is consistent with the Court’s
4    Scheduling Order.
5          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
6    resolution process under Local Rule 37.1 et seq.
7          6.3    The burden of persuasion in any such challenge proceeding shall be on
8    the Designating Party. Frivolous challenges, and those made for an improper
9    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
10   parties) may expose the Challenging Party to sanctions. Unless the Designating
11   Party has waived or withdrawn the confidentiality designation, all parties shall
12   continue to afford the material in question the level of protection to which it is
13   entitled under the Producing Party’s designation until the Court rules on the
14   challenge.
15
16   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
17         7.1    Basic Principles. A Receiving Party may use Protected Material that is
18   disclosed or produced by another Party or by a Non-Party in connection with this
19   Action only for prosecuting, defending or attempting to settle this Action. Such
20   Protected Material may be disclosed only to the categories of persons and under the
21   conditions described in this Order. When the Action has been terminated, a
22   Receiving Party must comply with the provisions of section 14 below (FINAL
23   DISPOSITION).
24         Protected Material must be stored and maintained by a Receiving Party at a
25   location and in a secure manner that ensures that access is limited to the persons
26   authorized under this Order.
27         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
28   otherwise ordered by the Court or permitted in writing by the Designating Party, a
     STIPULATED PROTECTIVE ORDER                                                          11
     CASE NO. 2:20-CV-09581-FLA-RAO
1    Receiving Party may disclose any information or item designated
2    “CONFIDENTIAL” only to:
3              (a) the Receiving Party’s Outside Counsel of Record in this Action, as
4    well as employees of said Outside Counsel of Record to whom it is reasonably
5    necessary to disclose the information for this Action;
6              (b) the officers, directors, and employees (including House Counsel) of
7    the Receiving Party to whom disclosure is reasonably necessary for this Action;
8              (c) Experts (as defined in this Order) of the Receiving Party to whom
9    disclosure is reasonably necessary for this Action and who have signed the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11             (d) the Court and its personnel;
12             (e) court reporters and their staff;
13             (f) professional jury or trial consultants, mock jurors, and Professional
14   Vendors to whom disclosure is reasonably necessary for this Action and who have
15   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16             (g) the author or recipient of a document containing the information or a
17   custodian or other person who otherwise possessed or knew the information;
18             (h) during their depositions, witnesses, and attorneys for witnesses, in the
19   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
20   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
21   will not be permitted to keep any confidential information unless they sign the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
23   agreed by the Designating Party or ordered by the Court. Pages of transcribed
24   deposition testimony or exhibits to depositions that reveal Protected Material may
25   be separately bound by the court reporter and may not be disclosed to anyone except
26   as permitted under this Stipulated Protective Order; and
27             (i) any mediator or settlement officer, and their supporting personnel,
28   mutually agreed upon by any of the parties engaged in settlement discussions.
     STIPULATED PROTECTIVE ORDER                                                           12
     CASE NO. 2:20-CV-09581-FLA-RAO
1          7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
2    ONLY” and “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
3    Items. Unless otherwise ordered by the Court or permitted in writing by the
4    Designating Party, a Receiving Party may disclose any information or item
5    designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
6    “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
7          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
8    employees of said Outside Counsel of Record to whom it is reasonably necessary to
9    disclose the information for this litigation and who have signed the
10   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
11   A;
12         (b) Experts of the Receiving Party (1) to whom disclosure is reasonably
13   necessary for this litigation, (2) who have signed the “Acknowledgment and
14   Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in
15   paragraph 7.4(a), below, have been followed;
16         (c) the Court and its personnel;
17         (d) court reporters and their staff, professional jury or trial consultants, and
18   Professional Vendors to whom disclosure is reasonably necessary for this litigation
19   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
20   A); and
21         (e) the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed or knew the information.
23         7.4    Procedures for Approving or Objecting to Disclosure of “HIGHLY
24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
25   CONFIDENTIAL – SOURCE CODE” Information or Items to Experts.
26         (a) Unless otherwise ordered by the Court or agreed to in writing by the
27   Designating Party, a Party that seeks to disclose to an Expert (as defined in this
28   Order) any information or item that has been designated “HIGHLY
     STIPULATED PROTECTIVE ORDER                                                              13
     CASE NO. 2:20-CV-09581-FLA-RAO
1    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
2    CONFIDENTIAL – SOURCE CODE” pursuant to paragraph 7.3(b) first must make
3    a written request to the Designating Party that (1) identifies the general categories of
4    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
5    CONFIDENTIAL – SOURCE CODE” information that the Receiving Party seeks
6    permission to disclose to the Expert, (2) sets forth the full name of the Expert and
7    the city and state of his or her primary residence, (3) attaches a copy of the Expert’s
8    current resume, (4) identifies the Expert’s current employer(s), (5) identifies each
9    person or entity from whom the Expert has received compensation or funding for
10   work in his or her areas of expertise or to whom the expert has provided
11   professional services, including in connection with a litigation, at any time during
12   the preceding five years,2 and (6) identifies (by name and number of the case, filing
13   date, and location of court) any litigation in connection with which the Expert has
14   offered expert testimony, including through a declaration, report, or testimony at a
15   deposition or trial, during the preceding five years.
16         (b) A Party that makes a request and provides the information specified in the
17   preceding respective paragraphs may disclose the subject Protected Material to the
18   identified Expert unless, within 14 days of delivering the request, the Party receives
19   a written objection from the Designating Party. Any such objection must set forth in
20   detail the grounds on which it is based.
21         (c) A Party that receives a timely written objection must meet and confer
22   with the Designating Party (through direct voice to voice dialogue) to try to resolve
23   the matter by agreement within seven days of the written objection. If no agreement
24   is reached, the Party seeking to make the disclosure to the Expert may file a motion
25
     2
26    If the Expert believes any of this information is subject to a confidentiality
     obligation to a third-party, then the Expert should provide whatever information the
27   Expert believes can be disclosed without violating any confidentiality agreements,
     and the Party seeking to disclose to the Expert shall be available to meet and confer
28   with the Designating Party regarding any such engagement.
     STIPULATED PROTECTIVE ORDER                                                            14
     CASE NO. 2:20-CV-09581-FLA-RAO
1    seeking permission from the Court to do so. Any such motion must describe the
2    circumstances with specificity, set forth in detail the reasons why the disclosure to
3    the Expert is reasonably necessary, assess the risk of harm that the disclosure would
4    entail, and suggest any additional means that could be used to reduce that risk. In
5    addition, any such motion must be accompanied by a competent declaration
6    describing the parties’ efforts to resolve the matter by agreement (i.e., the extent and
7    the content of the meet and confer discussions) and setting forth the reasons
8    advanced by the Designating Party for its refusal to approve the disclosure.
9           In any such proceeding, the Party opposing disclosure to the Expert shall bear
10   the burden of proving that the risk of harm that the disclosure would entail (under
11   the safeguards proposed) outweighs the Receiving Party’s need to disclose the
12   Protected Material to its Expert.
13
14   8      SOURCE CODE
15          (a) To the extent production of source code becomes necessary in this case, a
16   Producing Party may designate source code as “HIGHLY CONFIDENTIAL -
17   SOURCE CODE” if it comprises or includes confidential, proprietary or trade secret
18   source code.
19          (b) Protected Material designated as “HIGHLY CONFIDENTIAL –
20   SOURCE CODE” may be disclosed only to the individuals set forth in Paragraph
21   7.3.
22          (c) Any source code a Producing Party agrees to provide in discovery shall
23   ONLY be made available for inspection, and not produced except as provided
24   below, in a format allowing it to be reasonably reviewed and searched, during
25   normal business hours or at other mutually agreeable times, at an office of the
26   Producing Party’s counsel or another mutually agreed upon location. The source
27   code shall be made available for inspection on a secured computer in a secured room
28   without Internet access or network access to other computers, and the Receiving
     STIPULATED PROTECTIVE ORDER                                                           15
     CASE NO. 2:20-CV-09581-FLA-RAO
1    Party shall not copy, remove, or otherwise transfer any portion of the source code
2    onto any recordable media or recordable device or into any notes. A list of names of
3    persons who will view the source code will be provided to the Producing Party in
4    conjunction with any written notice requesting inspection. The Receiving Party
5    shall maintain a daily log of the names of persons who enter the secured room to
6    view the source code and when they enter and depart. The Producing Party shall be
7    entitled to a copy of the log upon request and may visually monitor the activities of
8    the Receiving Party’s representatives during any source code review, but only to
9    ensure that there is no unauthorized recording, copying, or transmission of the
10   source code.
11         (d) The Receiving Party may request paper copies of limited portions of
12   source code that are reasonably necessary for the preparation of court filings,
13   pleadings, expert reports, or other papers, or for deposition or trial, but shall not
14   request paper copies for the purposes of reviewing the source code other than
15   electronically as set forth in paragraph (c) in the first instance. The Producing Party
16   shall provide all such source code in paper form including bates numbers and the
17   label “HIGHLY CONFIDENTIAL - SOURCE CODE.” The Producing Party may
18   challenge the amount of source code requested in hard copy form pursuant to the
19   dispute resolution procedure and timeframes set forth in Paragraph 6 whereby the
20   Producing Party is the “Challenging Party” and the Receiving Party is the
21   “Designating Party” for purposes of dispute resolution.
22         (e) The Receiving Party shall maintain a record of any individual who has
23   inspected any portion of the source code in electronic or paper form. The Receiving
24   Party shall maintain all paper copies of any printed portions of the source code in a
25   secured, locked area. The Receiving Party shall not create any electronic or other
26   images of the paper copies and shall not convert any of the information contained in
27   the paper copies into any electronic format. The Receiving Party shall only make
28   additional paper copies if such additional copies are (1) necessary to prepare court
     STIPULATED PROTECTIVE ORDER                                                             16
     CASE NO. 2:20-CV-09581-FLA-RAO
1    filings, pleadings, or other papers (including a testifying expert’s expert report), (2)
2    necessary for deposition, or (3) otherwise necessary for the preparation of its case.
3    Any paper copies used during a deposition shall be retrieved by the Producing Party
4    at the end of each day and must not be given to or left with a court reporter or any
5    other unauthorized individual.
6
7    9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
8          IN OTHER LITIGATION
9          If a Party is served with a subpoena or a court order issued in other litigation
10   that compels disclosure of any information or items designated in this Action as
11   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
12   ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” that Party must:
13             (a) promptly notify in writing the Designating Party. Such notification
14   shall include a copy of the subpoena or court order;
15             (b) promptly notify in writing the party who caused the subpoena or order
16   to issue in the other litigation that some or all of the material covered by the
17   subpoena or order is subject to this Protective Order. Such notification shall include
18   a copy of this Stipulated Protective Order; and
19             (c) cooperate with respect to all reasonable procedures sought to be
20   pursued by the Designating Party whose Protected Material may be affected.
21         If the Designating Party timely seeks a protective order, the Party served with
22   the subpoena or court order shall not produce any information designated in this
23   action as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’
24   EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” before a
25   determination by the court from which the subpoena or order issued, unless the
26   Party has obtained the Designating Party’s permission. The Designating Party shall
27   bear the burden and expense of seeking protection in that court of its confidential
28   material and nothing in these provisions should be construed as authorizing or
     STIPULATED PROTECTIVE ORDER                                                           17
     CASE NO. 2:20-CV-09581-FLA-RAO
1    encouraging a Receiving Party in this Action to disobey a lawful directive from
2    another court.
3
4    10.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
5          PRODUCED IN THIS LITIGATION
6              (a) The terms of this Order are applicable to information produced by a
7    Non-Party in this Action and designated as “CONFIDENTIAL,” “HIGHLY
8    CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY
9    CONFIDENTIAL – SOURCE CODE.” Such information produced by Non-Parties
10   in connection with this litigation is protected by the remedies and relief provided by
11   this Order. Nothing in these provisions should be construed as prohibiting a Non-
12   Party from seeking additional protections.
13             (b) In the event that a Party is required, by a valid discovery request, to
14   produce a Non-Party’s confidential information in its possession, and the Party is
15   subject to an agreement with the Non-Party not to produce the Non-Party’s
16   confidential information, then the Party shall:
17                (1) promptly notify in writing the Requesting Party and the Non-Party
18   that some or all of the information requested is subject to a confidentiality
19   agreement with a Non-Party;
20                (2) promptly provide the Non-Party with a copy of the Stipulated
21   Protective Order in this Action, the relevant discovery request(s), and a reasonably
22   specific description of the information requested; and
23                (3) make the information requested available for inspection by the
24   Non-Party, if requested.
25             (c) If the Non-Party fails to seek a protective order from this Court within
26   14 days of receiving the notice and accompanying information, the Receiving Party
27   may produce the Non-Party’s confidential information responsive to the discovery
28   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
     STIPULATED PROTECTIVE ORDER                                                             18
     CASE NO. 2:20-CV-09581-FLA-RAO
1    not produce any information in its possession or control that is subject to the
2    confidentiality agreement with the Non-Party before a determination by the Court.
3    Absent a court order to the contrary, the Non-Party shall bear the burden and
4    expense of seeking protection in this Court of its Protected Material.
5
6    11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
7          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
8    Protected Material to any person or in any circumstance not authorized under this
9    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
10   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
11   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
12   persons to whom unauthorized disclosures were made of all the terms of this Order,
13   and (d) request such person or persons to execute the “Acknowledgment and
14   Agreement to Be Bound” that is attached hereto as Exhibit A.
15
16   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
17         PROTECTED MATERIAL
18         When a Producing Party gives notice to Receiving Parties that certain
19   inadvertently produced material is subject to a claim of privilege or other protection,
20   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
21   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
22   procedure may be established in an e-discovery order that provides for production
23   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
24   (e), insofar as the parties reach an agreement on the effect of disclosure of a
25   communication or information covered by the attorney-client privilege or work
26   product protection, the parties may incorporate their agreement in the stipulated
27   protective order submitted to the court.
28
     STIPULATED PROTECTIVE ORDER                                                         19
     CASE NO. 2:20-CV-09581-FLA-RAO
1
2    13.   MISCELLANEOUS
3          13.1 Right to Further Relief. Nothing in this Order abridges the right of any
4    person to seek its modification by the Court in the future.
5          13.2 Right to Assert Other Objections. By stipulating to the entry of this
6    Protective Order, no Party waives any right it otherwise would have to object to
7    disclosing or producing any information or item on any ground not addressed in this
8    Stipulated Protective Order. Similarly, no Party waives any right to object on any
9    ground to use in evidence of any of the material covered by this Protective Order.
10         13.3 Filing Protected Material. A Party that seeks to file under seal any
11   Protected Material must comply with Local Civil Rule 79-5. Protected Material
12   may only be filed under seal pursuant to a court order authorizing the sealing of the
13   specific Protected Material at issue. If a Party’s request to file Protected Material
14   under seal is denied by the court, then the Receiving Party may file the information
15   in the public record unless otherwise instructed by the court.
16
17   14.   FINAL DISPOSITION
18         After the final disposition of this Action, as defined in paragraph 4, within 60
19   days of a written request by the Designating Party, each Receiving Party must return
20   all Protected Material to the Producing Party or destroy such material. As used in
21   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
22   summaries, and any other format reproducing or capturing any of the Protected
23   Material. Whether the Protected Material is returned or destroyed, the Receiving
24   Party must submit a written certification to the Producing Party (and, if not the same
25   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
26   (by category, where appropriate) all the Protected Material that was returned or
27   destroyed and (2) affirms that the Receiving Party has not retained any copies,
28   abstracts, compilations, summaries or any other format reproducing or capturing any
     STIPULATED PROTECTIVE ORDER                                                             20
     CASE NO. 2:20-CV-09581-FLA-RAO
1                                          EXHIBIT A
2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4    I, _____________________________ [print or type full name], of
5    _________________ [print or type full address], declare under penalty of perjury
6    that I have read in its entirety and understand the Stipulated Protective Order that
7    was issued by the United States District Court for the Central District of California
8    on [date] in the case of Saleh v. Nike, Inc. and FullStory, Inc., Case No. 2:20-cv-
9    09581-FLA-RAO. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item that
13   is subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type full address
20   and telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated
22   Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25
26   Printed name: _______________________________
27
28   Signature: __________________________________
     EXHIBIT A TO STIPULATED PROTECTIVE ORDER
     CASE NO. 2:20-CV-09581-FLA-RAO
